DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection over Gainor et al. US 2002/0169475 in view of Carman et al. US 2014/0249620, and new ground of rejection over Tischler et al. US 2014/0135817 in view of Carman et al. US 2014/0249620.  
Applicant's arguments filed 4/14/21 with regards to Tischler et al. comprising a sphere shape (not a hemisphere or dome shape) have been fully considered but they are not persuasive. The claim language states the support structure must comprise a plurality of struts that form a substantially hemisphere or dome shape.  Tischler et al. may be considered a substantially hemisphere or dome shape, as shown by the dome shaped line in annotated figure 11 below.  Examiner notes that a dome does not require only a half a sphere or hemisphere, but may be interpreted more broadly, including for example, a circular plan and usually in the form of a portion of a sphere, a polygonal vault, anything shaped like an inverted bowl, a mountain peak having a rounded summit  – dictionary.com. Additionally, the struts 210 must only comprise a dome shape, and can be considered any portion of the device.  Therefore, Tischler et al. teaches a substantially hemisphere or dome shape occlusive device, as the shape is a circular plan in the form of a portion of a sphere.  


    PNG
    media_image1.png
    507
    701
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gainor et al. US 2002/0169475 in view of Carman et al. US 2014/0249620.
Regarding claim 1, Gainor et al. discloses an occlusion device for closing an opening in a heart (paragraph 003), comprising a support structure 10 (figure 1, with frame members 24, 34) including a first disk 30, a second disk 20, and a waist portion (see annotated figure 1 below, waist portion within shaded box),

the second disk 20 including a third portion extending radially from a central point at an opposite end of the wire mesh to a second outer radius (see annotated figure 1 below), and a fourth portion tapering from the third portion at the second outer radius to a second inner radius less than the second outer radius (see annotated figure 1 below), and
wherein the waist portion is configured to taper from the first inner radius to a narrower central portion across the opening of the heart (heart septum S, figure 1) and to taper out from the narrower central portion across the opening of the heart to the second inner radius (see annotated figure 1 below);
a first membrane 32 extending across at least a portion of the first disk (figure 1, paragraph 0032); 
and a second membrane 22 extending across at least the fourth portion of the second disk (figure 1, paragraph 0025). 
Gainor et al. discloses a variety of materials for the membrane (paragraph 0026), but fails to disclose the first membrane and the second membrane being a Nitinol thin-film micromesh.
Carman et al. teaches an occlusion device for closing an opening in a heart (paragraph 0062, 0064) having a support structure (figures 1, 3; stent 20 or members, 64, 66, paragraphs 0056, 0064) and a membrane extending across the support structure (thin film Nitinol sheets 30, 62) to occlude an opening (paragraphs 0056, 0064), the membrane being thin-film Nitinol sheets provide thin film structures that allow for low profile and hyperelastic structures with decreased device size while still reducing flow (paragraphs 10, 19, 20). 

    PNG
    media_image2.png
    833
    548
    media_image2.png
    Greyscale
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kreidler et al. with a membrane made of Nitinol thin-film micromesh, as taught by Carman et al., as a known membrane material to allow for a low profile device while still maintaining hyperelastic properties and sufficiently reducing flow.

Regarding claim 2, Gainor et al. discloses the waist portion joining the second portion at the first inner radius and the fourth portion at the second inner radius (see annotated figure 1 above).

Regarding claim 6, Gainor et al. in combination with Carman et al. discloses the first Nitinol thin film micromesh comprising at least one two-dimensional fenestrated thin-film micromesh, at least one three dimensional fenestrated thin-film micromesh, or both; and the second Nitinol thin film micromesh comprising at least one two-dimensional fenestrated thin-film micromesh, at least one three dimensional fenestrated thin-film micromesh, or both (Gainor et al., membrane sheets 22 and 32 attached to disks 20 and 30, Carman et al. discloses the Nitinol thin film micromesh sheets 30, 62; paragraphs 0056, 0064).
Regarding claims 7, Gainor et al. in combination with Carman et al. disclose a first and second fenestrated thin-film micromesh, wherein the at least one fenestrated thin-film micromesh has a thickness of between 2 and 20 microns (Carman et al. paragraph 0078) and a variety of fenestration or pore dimension patterns (Carman, et al. for example, paragraphs 0057, 0066-71, 0092,0097), but does not explicitly disclose wherein each fenestration of the at least one fenestrated thin-film micromesh has a length of between 25 and 500 microns along a long axis of the fenestration, wherein each strut of the at least one fenestrated thin-film 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gainor et al. in combination with Carman et al. with the dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gainor et al. US 2002/0169475 in view of Carman et al. US 2014/0249620, as discussed above, and further in view of Kreidler et al. US 2004/0220610.
Regarding claim 3, Gainor et al. in combination with Carman et al. discloses the first Nitinol thin-film micromesh structure (Carman et al., thin film Nitinol sheets 30, 62) attached to a first disk (Gainor et al., disk 30), and the second Nitinol thin-film micromesh (Carman et al., thin film Nitinol sheets 30, 62) is attached to the second disk (Gainor et al., disk 20), but does not disclose the first membrane and second membrane being disposed in the first and second disk.
Kreidler et al. discloses an occlusion device for closing an opening in a heart (paragraph 0012), comprising a support structure 10 including a first disk 194, a second disk 11, and a waist portion 16 (figure 6), a membrane 15 which may be disposed on one or both sides of the occlusion member to provide the appropriate porosity, facilitate cellular ingrowth and/or attachment for the barrier (paragraph 0087, 0088).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gainor et al. and Carman et al., with a barrier or 
Regarding claim 5, Gainor et al. in combination with Carman et al. discloses the occlusion device essentially as claimed as discussed above, but fails to explicitly disclose the support structure being a Nitinol alloy wire mesh.
Kreidler et al. discloses an occlusion device for closing an opening in a heart (paragraph 0012), comprising a support structure 10 including a first disk 194, a second disk 11, and a waist portion 16 (figure 6), the support structure being made of a Nitinol allow wire mesh as can be determined by routine skill in the art to provide the desired characteristics of known materials and self-expand in the appendage (paragraphs 0086, 0170).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gainor et al. and Carman et al., with a Nitinol allow wire mesh to provide wires which are a known material for providing self-expandable frames within the heart or appendage.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischler et al. US 2014/0135817 in view of Carman et al. US 2014/0249620.
Regarding claims 8, 9, 10, 11, 12, Tischler et al. discloses a left arterial appendage, comprising: a left atrial appendage closure (paragraph 0039; Examiner notes that the specification discloses the acronym LAA as the "left arterial appendage" as is disclosed in the claims, however, the LAA is commonly referred to in the art as the "left atrial appendage." These claims are being interpreted with the "left arterial appendage" as being synonymous to the "left atrial appendage") having a support structure 210 configured to engage an interior wall 
Tischler et al. discloses the cover membrane being a mesh a polymeric membrane, metallic, or polymeric mesh, or other suitable construction, but fails to explicitly disclose the cover membrane being a fenestrated Nitinol thin-film micromesh.
Carman et al. teaches an occlusion device for closing an opening in a heart (paragraph 0062, 0064) having a support structure (figures 1, 3; stent 20 or members, 64, 66, paragraphs 0056, 0064) and a fenestrated membrane extending across the support structure (thin film Nitinol sheets 30, 62) to occlude an opening (paragraphs 0056, 0064), the membrane being fenestrated thin-film Nitinol sheets provide thin film structures that allow for low profile and hyperelastic structures with decreased device size while still reducing flow (paragraphs 10, 19, 20), the fenestrated thin-film micromesh cover comprises a two-dimensional fenestrated thin-film mesh micromesh sheet (Nitinol sheets 30, 62).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tischler et al. with a membrane cover made of Nitinol thin-film micromesh, as taught by Carman et al., as a known membrane material to allow for a low profile device while still maintaining hyperelastic properties and sufficiently reducing 
Regarding claim 13, Tischler et al. in combination with Carman et al. wherein the at least one fenestrated thin-film micromesh has a thickness of between 2 and 20 microns (Carman et al. paragraph 0078) and a variety of fenestration or pore dimension patterns (Carman, et al. for example, paragraphs 0057, 0066-71, 0092,0097), but does not explicitly disclose wherein each fenestration of the at least one fenestrated thin-film micromesh has a length of between 25 and 500 microns along a long axis of the fenestration, wherein each strut of the at least one fenestrated thin-film micromesh has a width of between 4 microns and 30 microns, and the at least one fenestrated thin-film micromesh has a pore density of between 50 and 2000 pores/mm2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tischler et al. in combination with Carman et al. with the dimensions as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DIANE D YABUT/Primary Examiner, Art Unit 3771